
	

114 SRES 271 ATS: Recognizing the 100th anniversary of Dinosaur National Monument and designating October 4, 2015, as “Dinosaur National Monument Day”.
U.S. Senate
2015-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 271
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2015
			Mr. Gardner (for himself and Mr. Bennet) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the 100th anniversary of Dinosaur National Monument and designating October 4, 2015, as Dinosaur National Monument Day.
	
	
 Whereas in 1909, paleontologist Earl Douglass discovered the world-famous Carnegie Quarry, a remarkable window to the dinosaurs of the late Jurassic period;
 Whereas on October 4, 1915, President Woodrow Wilson established Dinosaur National Monument by Presidential Proclamation Number 1313 (39 Stat. 1752), which preserved the deposits of extraordinary dinosaur fossils;
 Whereas on July 14, 1938, President Franklin D. Roosevelt enlarged Dinosaur National Monument by Presidential Proclamation Number 2290 (53 Stat. 2454), to include the Green and Yampa River canyon country in order to protect additional land of historical and scientific interest;
 Whereas October 4, 2015, marks the 100th anniversary of the establishment of Dinosaur National Monument;
 Whereas Dinosaur National Monument is a State and national treasure that attracts hundreds of thousands of visitors each year and benefits national, State, and local economies by generating millions of dollars in revenue;
 Whereas Dinosaur National Monument has the most complete geological record of any unit of the National Park System;
 Whereas Dinosaur National Monument protects more than 210,000 acres of exceptionally diverse communities of plants and animals, including bears, mountain lions, bighorn sheep, moose, elk, otters, and beavers;
 Whereas Dinosaur National Monument contains the lower section of the Yampa River, and the confluence of the Yampa and Green Rivers within Dinosaur National Monument provides outstanding scientific opportunities to observe and study the effects of the Rivers;
 Whereas Dinosaur National Monument preserves and protects significant archaeological evidence of the prehistoric Fremont Indians, providing an excellent opportunity for research and education;
 Whereas the National Park Service will continue the long tradition of preserving and protecting Dinosaur National Monument for years to come, providing access to the wilderness and wildlife within Dinosaur National Monument for generations of Americans; and
 Whereas on October 4, 2015, the National Park Service intends to celebrate the start of the next century of stewardship for Dinosaur National Monument: Now, therefore, be it
		
	
 That the Senate— (1)congratulates and celebrates Dinosaur National Monument on the 100th anniversary of the establishment of the monument;
 (2)encourages all people of Colorado, Utah, and the United States to visit that unique national treasure; and
 (3)designates October 4, 2015, as Dinosaur National Monument Day. 